Harrison, J.
The appeal in this action is without
merit. The evidence introduced at the trial justified the finding of the court, that the respondent was the owner and entitled to the possession of the premises described in the complaint, and that they were unlawfully withheld from her by the defendants. Although a portion of the testimony in behalf of the plaintiff was in some particulars contradicted by the testimony of the appellant, yet the version given by the witness for the plaintiff of the transaction which resulted in her purchase of the premises was so fully corroborated by other uncontradicted portions of his testimony that the court would not have been justified in disregarding it, either in its decis*111ion upon the trial or upon the appellant’s motion for a new trial. The newly discovered evidence set forth in the affidavit of appellant, upon which she sought a new trial, consisted chiefly of a repetition of her testimony at the trial, and is more of an argumentative character than a statement of facts. The documentary evidence referred to in the affidavit is of a date long subsequent to the purchase by the plaintiff of the lands in controversy; and no fact is stated in her affidavit which in any way connected this documentary evidence with such purchase. Moreover, this affidavit of the appellant was so directly contradicted by the affidavits on behalf of the respondent that the court was not bound to accept it as true. The judgment and order" appealed from are affirmed.
Beatty, C. J., and Garoutte, J., concurred.